At the trial in the Court of Common Pleas it appeared, by the agreed statement of facts in this case, that the bond which, in addition to the ordinary bond to prosecute, is required by Pub. Laws R.I. cap. 597, § 50, of May 27, 1886, to be given to the plaintiff by a defendant appealing from the judgment of a district court to the Court of Common Pleas, in an action brought for the possession of a tenement or estate, had not been approved by the district court, no application for its approval having been made. The plaintiff, thereupon, moved that the appeal be dismissed, on the ground that the bond was not in compliance with the statute, which required that it should be with surety or sureties to the satisfaction of the district *Page 385 
court. The court overruled the motion, and the plaintiff excepted. The jury having returned a verdict for the defendant, the plaintiff now petitions for a new trial, assigning, among other reasons, this, that the court refused his motion to dismiss the appeal.
We think the court erred in denying the motion, and grant the petition.